                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                         CIVIL ACTION NO.: 3:17-cv-552-FDW-DSC

WILLIE SINGLETON,                     )
                                      )
               PLAINTIFF,             )
                                      )
       VS.                            )
                                      )
ANDREW SAUL,                          )
COMMISSIONER                          )
OF SOCIAL SECURITY,                   )
                                      )
               DEFENDANT.             )

                                             ORDER

       THIS MATTER is before the Court on the Motion for Attorney’s Fees filed by Plaintiff’s

counsel, George C Piemonte, on August 25, 2019.         Document #25. The Defendant “neither

supports nor opposes counsel’s request.” Document #27 at 1. Pursuant to 42 U.S.C. § 406(b),

whenever the Court renders a judgment favorable to a claimant, it may award attorney fees not to

exceed twenty-five per cent of past-due benefits.

       In the instant case, the fee agreement between the Plaintiff and counsel provides for a

contingency fee of twenty-five per cent of past-due benefits. In these circumstances, the reviewing

court does not calculate a lodestar amount. It simply reviews the fee claimed for reasonableness.

See Mudd v. Barnhardt, 418 F.3d 424, 427-28 (4th Cir. 2005).

       The Court has reviewed the amount requested by counsel and finds it to be reasonable.

Accordingly, counsel’s Motion is ALLOWED. Plaintiff was awarded $106,020.00 in past-due

benefits at the administrative level after this Court entered judgment. The Social Security

Administration shall release the sum of $8,919.12 to plaintiff’s counsel as attorney’s fees for

services rendered before this Court. Plaintiff’s counsel shall refund to the Plaintiff the amount of
$5,700.00 previously awarded and paid to Plaintiff’s counsel pursuant to the Equal Access to

Justice Act.

       SO ORDERED.

                                 Signed: September 10, 2019
